 

Exhibit 10.5

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (“Assignment”) is made and entered into this 6th day
of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN, an
individual (hereinafter “Wynn”) and WYNN RESORTS HOLDINGS, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Holdings”).

 

R E C I T A L S

 

A. Wynn and Holdings are entering into a Surname Rights Agreement, dated the
date hereof (the “Surname Rights Agreement”), which Surname Rights Agreement
addresses the use and registration of the WYNN Mark in connection with Resorts
(each, as defined in the Surname Rights Agreement).

 

B. Pursuant to the Surname Rights Agreement, Wynn has agreed to assign, and
Holdings has agreed to acquire, all right, title, and interest that Wynn
possesses worldwide in the WYNN Mark in connection with Resorts.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Wynn hereby transfers, assigns, conveys,
delivers, and sets over to Holdings all of Wynn’s right, title, and interest
worldwide in and to the WYNN Mark in association with Resorts, all goodwill
associated therewith, and all causes of action (either in law or equity), and
the right to sue, counterclaim, and recover for past, present, and future
infringement, dilution, or misappropriation of the Wynn Mark in connection with
Resorts, and all rights corresponding thereto throughout the world. Wynn further
agrees to cause to be performed such lawful acts and to execute such further
assignments and other documents as Holdings may request to effectuate fully this
Assignment and to enable this Assignment to be recorded in any and all
jurisdictions throughout the world.

 

In Witness Whereof, the parties have caused this Assignment to be duly executed
as of the Effective Date.

 

WYNN:       HOLDINGS:         WYNN RESORT HOLDINGS, LLC /s/    STEPHEN A.
WYNN                

By VALVINO LAMORE, LLC,

Stephen A. Wynn      

Its Sole Member

       

By WYNN RESORTS, LIMITED

       

Its Sole Member

            By   /s/    MARC SCHORR                     Its   C.O.O.

 